Illinois Official Reports

                                Appellate Court



                  In re Parentage of M.M., 2015 IL App (2d) 140772



Appellate Court     In re PARENTAGE OF M.M. (Cliff M., Petitioner-Appellee, v.
Caption             Jennifer L. Barnhart, n/k/a Jennifer L. Lyons, Respondent-Appellant).




District & No.      Second District
                    Docket No. 2-14-0772




Filed               March 26, 2015




Decision Under      Appeal from the Circuit Court of Du Page County, No. 96-F-378; the
Review              Hon. Timothy J. McJoynt, Judge, presiding.




Judgment            Reversed and remanded with directions.




Counsel on          George S. Frederick, of Mirabella, Kincaid, Frederick & Mirabella,
Appeal              LLC, of Wheaton, for appellant.

                    Win Wehrli, of Naperville, for appellee.
     Panel                    JUSTICE ZENOFF delivered the judgment of the court, with opinion.
                              Presiding Justice Schostok and Justice Burke concurred in the
                              judgment and opinion.




                                               OPINION

¶1         M.M. is the college-aged daughter of petitioner, Jennifer L. Lyons, and respondent, Cliff
       M., who were never married. Following a hearing on Jennifer’s petition for allocation of
       M.M.’s educational expenses, the trial court apportioned the costs of attending Augustana
       College among Cliff, Jennifer, and M.M. Jennifer appeals, arguing that she lacks the
       financial resources to satisfy her court-ordered obligation and that the court improperly
       considered her new husband’s income. We agree with Jennifer’s second argument, and we
       reverse the trial court’s order and remand for further proceedings.

¶2                                         I. BACKGROUND
¶3         On December 5, 1996, Cliff filed a petition for declaration of a father/child relationship
       with respect to M.M. On January 2, 1997, the trial court entered an order finding that Cliff
       was M.M.’s biological father. That order incorporated a settlement agreement (Agreement),
       which included a joint parenting agreement. The parties agreed that Jennifer would have
       primary residential custody of M.M. and that Cliff would pay $468 per month for child
       support. The Agreement required Cliff to pay for M.M.’s medical insurance, but the parties
       agreed to equally share any uncovered medical, dental, and optical expenses. If M.M.
       pursued a college education, the parties’ obligations with respect to medical expenses would
       continue until she completed her educational pursuits, discontinued her pursuits, or turned 23
       years old.
¶4         The Agreement also provided that “[t]he issue of the responsibility for the child’s college
       and/or trade school expenses shall be determined by the financial conditions of the parties at
       the time said expenses are incurred.” The parties agreed that “[a]ll decisions affecting the
       child’s education, including the choice of college or other institution, shall be made jointly by
       the parties and shall consider the expressed preference of the child.” Such “obligation to
       provide the education for the child” was conditioned upon (1) M.M. having “the desire and
       aptitude for a college education or vocational education” and (2) the undergraduate education
       being limited to four consecutive years beginning not more than one year after high school
       graduation, except in the case of “serious illness or other good cause shown.”
¶5         On July 30, 2013, Jennifer filed a petition for modification of child support. That same
       day, she also filed a petition for allocation of educational expenses in accordance with
       sections 510 and 513 of the Illinois Marriage and Dissolution of Marriage Act (Dissolution
       Act) (750 ILCS 5/510, 513 (West 2012)). On March 18, 2014, the court entered an agreed
       order increasing Cliff’s child support obligation to $1,230 per month, retroactive to August 1,
       2013. Cliff’s obligation continued until August 14, 2014, when M.M. turned 18 years old.



                                                   -2-
¶6          On June 19, 2014, the court held a hearing on Jennifer’s petition for allocation of
       educational expenses. The parties stipulated to the following facts. The cost of attending
       Augustana College, M.M.’s school of choice, for the 2014-15 school year was $51,403. The
       cost of attending the University of Illinois would have been $30,450 to $35,454, depending
       on the program. M.M. had been awarded $24,500 of assistance from Augustana for 2014-15,
       which included a $22,000 presidential scholarship, an early-filing award of $500, and a
       $2,000 music scholarship.1 The presidential scholarship is renewable each year if M.M.
       maintains a 3.0 grade point average. Apart from this assistance, she is eligible for $5,500 in
       federal direct unsubsidized loans if she attends Augustana.
¶7          The parties also stipulated that Cliff’s gross income was $97,457.51 in 2010; $99,219.23
       in 2011; $106,667.12 in 2012; and $100,752.29 in 2013. Cliff owns three properties,
       including a house in Winfield, Illinois, with net equity of $32,532.19; a house in Lanark,
       Illinois, with net equity of $161,086.04; and a lot in Lanark with net equity of $19,000. Cliff
       has a college savings plan for M.M. worth $16,546.97, mutual funds with Edward Jones
       worth $35,679.31, a brokerage account with Benjamin Edwards worth $16,499.48, and a
       Roth individual retirement account (IRA) with Benjamin Edwards worth $19,011.25.
       Additionally, his pension will be either $3,441 or $3,957 per month, depending on when he
       retires. Cliff also has a life insurance policy with a cash value of $1,240.66 and a checking
       account of nominal value.
¶8          The parties stipulated that Jennifer had no gross income between 2010 and 2013.
       However, she and her husband, Tim Lyons, jointly own a home in Batavia, Illinois, with net
       equity of $51,617.14. She also has a life insurance policy with a surrender value of $4,272.61
       and IRAs and a retirement annuity worth $38,072.58. She has checking and savings accounts
       of nominal value.
¶9          Jennifer testified that she has been a stay-at-home mother since June 2000. Before that,
       she worked full-time at Jenny Craig Weight Loss Center for 10 years and earned at most
       between $27,000 and $34,000. She does not have a college degree or special training,
       qualifications, or experience to boost her employability. She married Tim in July 2000, and
       they have two children together: a 9-year-old daughter and a 10-year-old son. Their daughter
       has certain health issues, and Jennifer homeschools her. At the time of the hearing, M.M. also
       resided with Jennifer and Tim.
¶ 10        Jennifer testified that, apart from the child support that she was receiving at the time of
       the hearing, she did not have any source of income. Tim, an engineer, paid all of the family’s
       monthly expenses of about $7,600. Their joint income tax returns for 2010 through 2013
       were admitted into evidence, but they are not included in the record on appeal. Jennifer
       insisted that she did not receive any of the money listed on the tax returns and that it was all
       Tim’s income.
¶ 11        Jennifer described her lifestyle as modest. She drove a 2005 Chrysler Town and Country,
       although Tim owned a BMW.2 Tim did not give her an allowance, and they did not have any

           1
             Jennifer testified at the hearing that the music scholarship was for $2,500. Counsel did not clarify
       whether Jennifer was mistaken as to the amount. The trial court ultimately allocated expenses in light of
       a $2,000 music scholarship.
           2
             According to Jennifer’s financial disclosure statement dated June 11, 2014, she and Tim also
       jointly owned a Ford Explorer acquired in 2003.

                                                       -3-
       joint bank accounts. Nor did she have access to Tim’s bank accounts. She did have credit
       cards for household expenses, but Tim paid those bills. She also had checking and savings
       accounts worth $2,400, into which she deposited her child support payments. Additionally,
       although she and Tim jointly owned their home, she recently attempted to take out a line of
       credit to see if she could do so without her husband’s agreement, and she was denied.
       Although she had retirement accounts, she could not use her IRA funds without incurring
       penalties and taxes.
¶ 12       Jennifer testified that, at the time of the hearing, M.M. was 17 years old and was enrolled
       at Augustana for the upcoming school year. Jennifer acknowledged that M.M. had the time,
       desire, and aptitude for a college education. However, Jennifer believed that it was not
       necessary for her daughter to attend Augustana and said that M.M. could attend a junior
       college for $4,000 per year. When Cliff enrolled M.M. at Augustana, Jennifer had not agreed
       that M.M. could attend that school.
¶ 13       According to Jennifer, she did not have the financial resources to pay for any of M.M.’s
       college expenses. Specifically, she did not have an agreement with Tim to help her pay. Nor
       did she and Tim have college savings accounts set up for the two children they had together.
       Nevertheless, Jennifer indicated a willingness to contribute by continuing to pay one-half of
       M.M.’s uncovered medical and dental costs, providing room and board during school breaks,
       and relinquishing a tax write-off.
¶ 14       Jennifer recalled a conversation with Cliff in May 2002, during which he told her that she
       “didn’t have to worry,” because his father had left enough money to take care of M.M.’s
       college. Jennifer also testified that, pursuant to the 1997 court order, Cliff paid her $468 per
       month for child support until she petitioned for an increase in 2013. She claimed that the
       reason that she did not file a petition to increase support until 2013 was that she believed that
       Cliff would pay for M.M.’s college education. Jennifer testified that she was not able to save
       any of the child support money in a college savings account, because the amount she
       received was “barely enough to cover the bills.” The $468 per month that she received for
       child support was used to pay M.M.’s expenses.
¶ 15       Cliff also testified at the hearing. He was not married, and he had no children to support
       other than M.M. He was employed as a firefighter, and he planned to retire in a year or two.
       He also owned a construction company that was formed in February 2013, but that company
       had no profit. He explained that he had approximately $35,700 in mutual funds with Edward
       Jones, which came from a lawsuit involving a 1992 accident. His Benjamin Edwards
       brokerage account, worth approximately $16,500, also came from a 1992 accident, but it was
       not clear from his testimony whether this was the same incident.
¶ 16       Cliff testified that he inherited approximately $100,000 when his father passed away in
       April 2001. He used that money to rebuild his home. Cliff’s father also left M.M. $10,000
       toward her education, and Cliff invested that in a college savings plan. He acknowledged
       having a conversation with Jennifer in May 2002, but he denied having said that the
       $100,000 he inherited was going to be used for M.M.’s education. Instead, he had explained
       to Jennifer that he received $10,000, which he was directed, as the executor of his father’s
       estate, to apply to M.M.’s college education.
¶ 17       Cliff testified that he owned a 2004 Chevy Tahoe and an all-terrain vehicle. He also
       recently purchased a 2008 Chevy pickup truck, on which he was making payments. His
       average monthly income was approximately $8,200, and his total deductions and expenses

                                                   -4-
       (excluding child support) were $6,665. Therefore, when his child support obligations ended
       in August 2014, he would have discretionary income of approximately $1,535 per month.
¶ 18       According to Cliff, Jennifer suggested, and he agreed, that M.M. should attend
       Augustana. He enrolled his daughter at Augustana but denied having done so without
       Jennifer’s permission. He did not believe that he had the financial ability to pay on his own
       for M.M. to attend Augustana, but he acknowledged that he should contribute to the
       expenses.
¶ 19       In her closing arguments, Jennifer suggested that the Agreement, which referenced the
       parties’ “financial conditions,” not their “resources,” might not be governed by section 513
       of the Dissolution Act. She also argued that she had “very limited resources” and that her
       “financial condition is that of someone who is broke.” She noted that her employability was
       “dismal,” lacking a college degree and having been out of the workforce since 2000. She
       emphasized that she was “prohibited from finding a job,” because she had children to care
       for, including one whom she must homeschool. According to Jennifer, she had no financial
       ability to pay any portion of M.M.’s college expenses, and if she were held in contempt of
       court for not paying, the “only way she will get bailed out” is if Tim gives her money.
¶ 20       Jennifer acknowledged that case law allows a court to consider a new spouse’s income.
       However, she argued that a court may do so only “to the extent it frees up the other parent’s
       ability to pay, use their [sic] income to contribute toward support.” She contended that,
       because she had no income, the court should not “look at” Tim’s income. Furthermore, she
       argued that Tim’s payment of her living expenses did not constitute a gift under In re
       Marriage of Rogers, 213 Ill. 2d 129, 137 (2004) (holding that monetary gifts from one’s
       parents constitute income for purposes of modifying a child support obligation). Finally, she
       argued that, if M.M. attended Augustana rather than a community college, M.M.’s
       inheritance money should be applied first, followed by the scholarships, and then Cliff
       should bear the majority of the remaining responsibility. Specifically, Jennifer proposed that
       her obligation should be to provide room and board during breaks and to continue
       contributing toward uncovered medical and dental expenses.
¶ 21       In his closing arguments, Cliff first noted that Jennifer had filed her petition pursuant to
       section 513 of the Dissolution Act. He argued that “all roads lead to the Drysch decision”
       (In re Marriage of Drysch, 314 Ill. App. 3d 640 (2000)) and that Tim’s income “can and must
       be considered” by the court. Apparently referring to the joint tax returns admitted into
       evidence, Cliff noted that Tim annually earned between $119,000 and $160,000 over the past
       four years and paid all of Jennifer’s family expenses.
¶ 22       The court found that the Agreement was “not a straight reservation” of the issue of
       college expenses. Instead, it created a contractual obligation for the parties to pay for college.
       The court “disagree[d] that [section] 513 is not part of the paternity proceedings,” because
       that statute “has been incorporated in the paternity cases by case law.” Nevertheless, the
       court deemed that issue irrelevant, because the Agreement “sets up a college obligation that
       was reserved to be determined later.”
¶ 23       The court explained that Cliff and Jennifer “got a windfall,” because M.M.’s expenses
       were reduced by scholarships, which made the cost of Augustana similar to that of the
       University of Illinois. The court indicated that it did not give much weight to “the cheaper
       choice alternative,” finding that there was “a joint decision that the parties came to together,
       at least discussed.” Additionally, with respect to Jennifer’s testimony about her conversation

                                                   -5-
       with Cliff in 2002 in which he allegedly told her that his father had left enough money to take
       care of M.M.’s college, the court determined that there was not enough evidence to find an
       oral contract between the parties. Nor did the court credit Jennifer’s defense that she held off
       on seeking an increase in child support in light of the alleged 2002 agreement.
¶ 24        The court said that it was Jennifer’s choice to be a homemaker and found that she
       “clearly has imputed income from her current spouse.” The court indicated that Tim “makes
       around [$]130,000 a year,” except for 2013, when his income went down a little bit. The
       court emphasized that Jennifer was not disabled and was “not unable to work” but, rather,
       was “basically choosing to do this sort of lifestyle.” The court found that Jennifer’s election
       to be a housewife was not a defense and did not negate her contractual obligation to pay.
¶ 25        The court clarified that it was not “giving a Rogers analysis,” but concluded that Jennifer
       had imputed income. Specifically, the court stated that it could consider, under section 513 of
       the Dissolution Act, Jennifer’s entire economic circumstances, including “her current
       husband who is paying for everything.” Accordingly, the court determined, Jennifer “does
       have income, the current income from her engineer husband.” Nevertheless, the court
       recognized that Jennifer’s and Cliff’s incomes, estates, holdings, and assets were disparate.
       The court added that, even though Cliff and Jennifer were not together anymore, they still
       had an obligation to M.M. To that end, the court suggested that if the parties were still
       together they would “pony up and maybe *** have to borrow some money.”
¶ 26        The court’s allocation of expenses was ultimately reduced to a written order on July 17,
       2014. For the first year of college, the court found that there remained $26,903 in uncovered
       expenses (the $51,403 cost of attendance minus $24,500 in scholarships). The court ordered
       that the first $5,000 of those uncovered expenses would come from the college savings plan
       controlled by Cliff. Jennifer would then be responsible for $8,761 of the remaining expenses,
       and Cliff would be responsible for $13,142. For the second and third years of college, the
       first $4,000 would come from the college savings plan. M.M. would then be responsible for
       22% of the total remaining expenses, which could be satisfied in full or in part by her
       scholarships. To the extent that the scholarships exceed M.M.’s 22% obligation, the excess
       scholarship amount would be credited to Cliff and Jennifer. Jennifer would be responsible for
       33% of the remaining expenses, and Cliff would be responsible for 45%. The arrangement
       for the fourth year of college is the same as for the second and third years, except that the
       balance of the college savings plan, rather than a fixed amount therefrom, will be used first.
¶ 27        Jennifer timely appeals.

¶ 28                                          II. ANALYSIS
¶ 29       Jennifer argues that the trial court erred in allocating responsibility for M.M.’s college
       expenses. Specifically, she contends that she does not have the financial resources to satisfy
       her obligation and that the court improperly considered Tim’s income. For the reasons that
       follow, we agree that the court erred in imputing Tim’s income to Jennifer. Therefore, we
       reverse and remand for further proceedings.
¶ 30       As an initial matter, we note that Jennifer does not contest the trial court’s finding that the
       Agreement created a contractual obligation to pay for M.M.’s college expenses. Nor do the
       parties appear to dispute that our resolution of this appeal requires us to consider section 513
       of the Dissolution Act and the cases interpreting that statute. The Agreement provides that


                                                    -6-
       “[t]he issue of the responsibility for the child’s college and/or trade school expenses shall be
       determined by the financial conditions of the parties at the time said expenses are incurred.”
       (Emphasis added.) Section 513 states that one of the factors to consider is the “financial
       resources of both parents.” (Emphasis added.) 750 ILCS 5/513(b)(1) (West 2012). In the trial
       court, Jennifer questioned in her closing arguments whether section 513 applied to this case.
       Nevertheless, on appeal, she does not challenge the applicability of section 513 and does not
       attempt to distinguish between “financial conditions” and “financial resources.”
¶ 31       The parties disagree as to the proper standard of review. Cliff proposes that the
       abuse-of-discretion standard is appropriate. Jennifer acknowledges that this court has
       reviewed orders pursuant to section 513 for abuse of discretion (see In re Marriage of
       Thomsen, 371 Ill. App. 3d 236, 243 (2007)), but notes that the supreme court applied the
       manifest-weight-of-the-evidence standard in In re Support of Pearson, 111 Ill. 2d 545, 552
       (1986). See also In re Marriage of Cianchetti, 351 Ill. App. 3d 832, 834 (2004) (“A trial
       court’s decision to award educational expenses will be overturned only if it is against the
       manifest weight of the evidence.”). It is true that the court in Pearson held that the trial
       court’s judgment was not against the manifest weight of the evidence. Pearson, 111 Ill. 2d at
       552. However, the court also said that section 513 “states that the court ‘may’ order a party to
       provide resources for a child’s education [citation], and we think this language makes it plain
       that the legislature intended that the matter be addressed to the trial court’s discretion.”
       Pearson, 111 Ill. 2d at 551. We need not resolve this issue, because we would reverse under
       either standard of review.
¶ 32       Section 513 of the Dissolution Act allows a court, in certain circumstances, to “award
       sums of money out of the property and income of either or both parties ***, as equity may
       require, for the support of the child or children of the parties who have attained majority.”
       750 ILCS 5/513(a) (West 2012). One such circumstance is to “make provision for the
       educational expenses of the child or children of the parties.” 750 ILCS 5/513(a)(2) (West
       2012). When awarding educational expenses, relevant factors to consider include: (1) the
       financial resources of both parents; (2) the standard of living the child would have enjoyed
       had the marriage not been dissolved; (3) the financial resources of the child; and (4) the
       child’s academic performance. 750 ILCS 5/513(b) (West 2012). Only the first factor is
       specifically at issue in this appeal.
¶ 33       The trial court imputed Tim’s income to Jennifer. The court’s comments suggest that it
       deemed Tim’s income to be available to her for purposes of contributing to M.M.’s college
       expenses. As explained below, the court was entitled to consider Tim’s income to the extent
       that his assistance frees up Jennifer’s own assets for contribution. However, Drysch and its
       progeny do not provide a mechanism for imputing a new spouse’s income to the other
       spouse. Nor did the court make the necessary factual findings to impute income to Jennifer
       based on voluntary unemployment, an attempt to evade a support obligation, or an
       unreasonable failure to take advantage of an employment opportunity.
¶ 34       In Drysch, we held that a court may consider, as part of a parent’s “financial resources”
       for purposes of section 513, “money or property that could be available to [the parent]
       through her new spouse.” Drysch, 314 Ill. App. 3d at 645. Significantly, we did not explain
       exactly how a court may consider a new spouse’s income. In that case, pursuant to a marital
       settlement agreement, the judgment of dissolution included a provision for college expenses
       invoking the considerations of section 513. Drysch, 314 Ill. App. 3d at 641-42. The mother,

                                                  -7-
       Vicky, filed a petition seeking contribution for college expenses from the father, Mark.
       Drysch, 314 Ill. App. 3d at 642. The evidence showed that Vicky worked as a real-estate
       agent with her new husband, Alex. Drysch, 314 Ill. App. 3d at 642. Alex paid Vicky $50,000
       per year, and they pooled their money to meet expenses. Drysch, 314 Ill. App. 3d at 642.
       Alex and Vicky reported a gross income of $621,000 on their joint tax return for 1998.
       Drysch, 314 Ill. App. 3d at 642-43. The trial court admitted the tax return into evidence over
       Vicky’s objection, reasoning that it was relevant in light of evidence that Vicky and Alex
       comingled money and the payment of expenses. Drysch, 314 Ill. App. 3d at 643. The court
       ordered Mark to pay 10% of the child’s college expenses, and Vicky appealed, arguing,
       among other things, that the court erred in considering Alex’s income in determining the
       amount that Mark should contribute. Drysch, 314 Ill. App. 3d at 643.
¶ 35        On appeal, we examined whether Alex’s income constituted part of Vicky’s “financial
       resources” to be considered under section 513. We observed that “[t]he term ‘resources’ has
       been defined as ‘[m]oney or any property that can be converted to meet needs’ as well as the
       ‘available means or capability of any kind.’ ” Drysch, 314 Ill. App. 3d at 644 (quoting
       Black’s Law Dictionary 1178 (5th ed. 1979)). We reasoned that “[b]ased on the use of the
       word ‘resources,’ rather than a more narrow term, such as ‘income’ or ‘salary,’ we believe
       that the legislature intended that the trial court consider all the money or property to which a
       parent has access.” Drysch, 314 Ill. App. 3d at 644-45. We said that “[t]his may include that
       parent’s income, her property and investment holdings, as well as money or property that
       could be available to her through her new spouse.” Drysch, 314 Ill. App. 3d at 645.
¶ 36        We found it significant that Vicky and Alex “pooled their income and money to pay their
       family expenses,” because this made it “necessary for the trial court to consider her current
       husband’s income in order to attain a complete grasp of her financial resources.” Drysch, 314
Ill. App. 3d at 645. A contrary ruling “would defeat the plain language of section 513 by
       permitting Vicky to shield some of her financial resources from the trial court’s
       consideration.” Drysch, 314 Ill. App. 3d at 645. We acknowledged the traditional rule that
       “the financial status of the custodial parent’s current spouse is not considered in proceedings
       to modify child support,” noting that the rule “developed because the new spouse has no
       legal obligation for the support of his stepchildren.” Drysch, 314 Ill. App. 3d at 645.
       Nevertheless, we perceived that “the law on this subject is evolving.” Drysch, 314 Ill. App.
3d at 646. Accordingly, we held that “a trial court may equitably consider the income of a
       parent’s current spouse in determining an appropriate award of child support.” Drysch, 314
Ill. App. 3d at 646.
¶ 37        Unlike the court in Drysch, the court in Street v. Street, 325 Ill. App. 3d 108 (2001),
       specifically addressed the issue of how a trial court may consider a new spouse’s income. In
       that case, the dissolution judgment reserved the issue of college expenses, and the mother,
       Linda, filed a petition seeking contribution from the father, Daniel. Street, 325 Ill. App. 3d at
       110-11. The evidence showed that Linda had a net monthly income of $1,746 and received
       $860 per month in child support. Street, 325 Ill. App. 3d at 111. Linda and her current
       husband, Carl, jointly owned a home with $50,000 equity. Street, 325 Ill. App. 3d at 111.
       They also had a joint bank account and a mutual fund worth $25,000. Street, 325 Ill. App. 3d
       at 111. Linda refused to produce any documents pertaining to Carl’s income and assets.
       Street, 325 Ill. App. 3d at 111. The trial court allowed some questioning as to Linda and
       Carl’s joint assets, but did not permit inquiry as to Carl’s assets or income. Street, 325 Ill.


                                                   -8-
       App. 3d at 111-12. The court ordered Daniel to pay $9,000 toward the child’s 2001-02 tuition
       at Bradley University in addition to $235 per month for living expenses while the child lived
       with Linda. Street, 325 Ill. App. 3d at 112. Daniel appealed, arguing that the court erred in
       denying discovery or inquiry into Carl’s income and assets. He also contended that the court
       erred in ordering him to contribute to the cost of private schooling.
¶ 38       The appellate court recognized the current trend of departing from the traditional rule that
       “the financial assets of the current spouse are not relevant in making a support
       determination.” Street, 325 Ill. App. 3d at 114. The court believed that, although each of the
       cases that it surveyed had involved the current spouse of the payor, “the same underlying
       principle should apply to the current spouse of the payee.” Street, 325 Ill. App. 3d at 114.
       The court explained:
               “To the extent that the current spouse of the payee has income or assets which are or
               can be used to contribute to the living expenses of the payee, his or her income and
               assets should be considered by the court in making its determination regarding the
               amount the payee is able to contribute to the child’s education. Certainly, we are not
               saying that the new spouse of a parent is obligated to pay for the child’s education,
               but only that to the extent the new spouse contributes to the expenses which would
               otherwise be paid by the parent, the new spouse’s income and assets are relevant.”
               Street, 325 Ill. App. 3d at 114.
       Accordingly, the court followed Drysch and held that “failing to consider Carl’s income and
       assets to the extent they are or can be used to contribute to Linda’s expenses constitutes an
       abuse of discretion.” Street, 325 Ill. App. 3d at 114-15. The court remanded the matter for
       additional discovery regarding Carl’s income and assets and ordered further hearings as to
       Linda’s ability to contribute to college expenses. Street, 325 Ill. App. 3d at 115.
¶ 39       In rejecting Daniel’s second argument–that the trial court erred in ordering him to
       contribute to the cost of private schooling–the court in Street noted that Daniel’s assets were
       greater than the assets owned solely by Linda. Street, 325 Ill. App. 3d at 116. According to
       the court, while the trial court was to consider Carl’s income and assets, it could do so only
       “to the extent that they assist Linda in paying her monthly expenses and free up some of her
       income for assisting [the child].” Street, 325 Ill. App. 3d at 116. The court rejected the notion
       that Carl’s income and assets should be considered in determining Daniel’s ability to
       contribute toward college expenses. Street, 325 Ill. App. 3d at 116.
¶ 40       Several cases have subsequently reinforced Street’s approach to considering a new
       spouse’s income for purposes of section 513. In Cianchetti, the father argued that the trial
       court erred in ordering him to pay 50% of his two daughters’ college expenses. Cianchetti,
351 Ill. App. 3d at 833. In its analysis, the court noted that the trial court could properly
       consider the “significant support” that the mother’s new husband offered, which made much
       of the mother’s own $42,000 annual income “disposable.” Cianchetti, 351 Ill. App. 3d at 835.
       Citing Street, the court declared that “[a]lthough [the mother’s] new husband is not obligated
       to pay for her children’s tuition, and his income should not be used to determine her ability to
       pay tuition, it is properly used to examine the extent to which her income can be freed
       through reliance on her husband for support.” Cianchetti, 351 Ill. App. 3d at 835 (citing
       Street, 325 Ill. App. 3d at 114). Similarly, in In re Marriage of Deike, 381 Ill. App. 3d 620
       (2008), which involved a judgment of dissolution providing that each parent was responsible
       for 50% of the children’s college expenses, the court stated: “As with any other form of child

                                                   -9-
       support, a trial court can consider the parties’ assets and other elements of financial
       resources, even the financial status of a current spouse, to determine whether payment of
       support would endanger the ability of the support-paying party and that party’s current
       spouse to meet their needs.” Deike, 381 Ill. App. 3d at 627 (citing In re Marriage of Keown,
       225 Ill. App. 3d 808, 813 (1992)).
¶ 41        The present matter is distinguishable from the above cases, because Jennifer is a
       stay-at-home mother who relies on her new husband for just about all of her financial
       support. Furthermore, unlike the mothers in Drysch and Street, Jennifer testified that she did
       not have access to Tim’s accounts and that she and Tim did not have any joint accounts.
¶ 42        Nevertheless, we find the above cases to be instructive. One of the reasons for our
       decision in Drysch was the need to consider the new husband’s income to get a complete
       picture of the mother’s financial resources. Another reason articulated was not to allow the
       mother to shield some of her financial resources from the court’s consideration. Drysch, 314
Ill. App. 3d at 645. These same concerns are present in this case. Section 513 allows the trial
       court to “award sums of money out of the property and income of either or both parties.” 750
       ILCS 5/513(a) (West 2012). While Jennifer earns no income, she does have certain property,
       however minimal, including a home, which she owns jointly with her husband; a life insurance
       policy with a surrender value of $4,272.61; IRAs and a retirement annuity worth $38,072.58;
       and bank accounts worth $2,400 at the time of the hearing. It was therefore necessary and
       appropriate for the trial court to consider Tim’s income to the extent that his assistance frees
       up Jennifer’s own assets for contribution. As in Drysch, to hold otherwise would allow
       Jennifer to shield resources from the court’s consideration.
¶ 43        However, the court should not have used Tim’s income as the baseline for determining
       Jennifer’s contribution toward M.M.’s college expenses. In other words, we find no basis in
       Drysch and its progeny for the court to impute Tim’s income to Jennifer. By doing so, the
       court effectively shifted the burden to Tim to pay for M.M.’s college expenses, something
       that he has no legal obligation to do. See Drysch, 314 Ill. App. 3d at 645 (noting that the
       traditional rule–that the financial status of a current spouse should not be
       considered–”developed because the new spouse has no legal obligation for the support of his
       stepchildren”). Consequently, the court’s allocation of responsibility for college expenses,
       which was premised on imputing Tim’s income to Jennifer, was erroneous.
¶ 44        To the extent that the trial court’s order could be construed as imputing income to
       Jennifer on some other basis, this was also improper, absent the necessary factual findings.
       “The imputation of income arose in response to noncustodial parents who experienced a
       reduction in income and sought a corresponding decrease in child support. When the
       custodial parent questioned the motives of the payor, courts answered by imputing income
       when appropriate.” In re Marriage of Gosney, 394 Ill. App. 3d 1073, 1077 (2009). In order to
       impute income to a party, the court must find that the party is voluntarily unemployed, is
       attempting to evade a support obligation, or has unreasonably failed to take advantage of an
       employment opportunity. Gosney, 394 Ill. App. 3d at 1077. “[I]f a court finds that a party is
       not making a good-faith effort to earn sufficient income, the court may set or continue that
       party’s support obligation at a higher level appropriate to the party’s skills and experience.”
       In re Marriage of Sweet, 316 Ill. App. 3d 101, 107 (2000); see also In re Marriage of Pratt,
       2014 IL App (1st) 130465, ¶ 26 (“[I]n determining income for child support purposes, the
       trial court has the authority to compel a party to pay at a level commensurate with his earning

                                                  - 10 -
       potential. [Citation.] If present income is uncertain, the trial court may impute income to the
       payor.”). In the present case, the trial court did not impute income to Jennifer in an amount
       commensurate with her own skills and experience. Instead, it imputed Tim’s income to her.
       There was no evidence to support a conclusion that Jennifer could earn approximately
       $130,000 per year, as Tim does, if she reentered the workforce. Therefore, to the extent that
       the court imputed income based on Jennifer’s voluntary unemployment, it erred in not
       determining an amount commensurate with her skills and experience. Nor did the court find
       that Jennifer was attempting to avoid a support obligation or that she had forgone an
       employment opportunity.
¶ 45       We recognize that we review the trial court’s judgment, not its reasoning, and that we
       may affirm on any basis in the record. See In re Marriage of Petrik, 2012 IL App (2d)
110495, ¶ 33 (“ ‘[T]his court is not bound by the trial court’s reasoning and may affirm on
       any basis supported by the record, regardless of whether the trial court based its decision on
       the proper grounds.’ ” (quoting Mutual Management Services, Inc. v. Swalve, 2011 IL App
       (2d) 100778, ¶ 11)). However, we cannot ascertain from the record whether the trial court
       would have ordered Jennifer to contribute the same amount toward college expenses had it
       not imputed Tim’s income to her. Accordingly, we reverse the July 17, 2014, order and
       remand for further proceedings consistent with this opinion. In its discretion, the trial court
       may, but need not, hear additional evidence or argument, or both.

¶ 46                                  III. CONCLUSION
¶ 47      The judgment of the circuit court of Du Page County is reversed, and the cause is
       remanded with directions.

¶ 48      Reversed and remanded with directions.




                                                 - 11 -